                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CHARLES WILLIS SHORT, individually, and       )
as Administrator of the Estate of VICTORIA    )
CHRISTINE SHORT,                              )
                                              )
                      Plaintiff,              )
        v.                                    )
                                              )
ANDREW C. STOKES, SHERIFF OF DAVIE            )
COUNTY, in his individual and official        )
capacity; J.D. HARTMAN, SHERIFF OF            )
DAVIE COUNTY, in his individual and official )
capacity; CAMERON SLOAN, CAPTAIN,             )
Chief Jailer with the Davie County Sheriff’s )
Department, in his individual and official    )
capacity; DANA RECKTENWALD,                   )
LIEUTENANT, Operations Supervisor of the )
Detention Center with the Davie County        )
Sheriff’s Department, in her individual and              1:18CV741
                                              )
official capacity; TERESA MORGAN a/k/a        )
TERESA M. GODBEY, SERGEANT, Jailer-           )
Detention Officer with the Davie County       )
Sheriff’s Department, in her individual and   )
official capacity; CRYSTAL MEADOWS,           )
SERGEANT, Detention Officer with the          )
Davie County Sheriff’s Department, in her     )
individual and official capacity; MATTHEW )
TRAVIS BOGER, Jailer-Detention Officer        )
with the Davie County Sheriff’s Department, )
in his individual and official capacity; JOHN )
or JANE DOES 1-5, Jailers-Detention           )
Officers with the Davie County Sheriff’s      )
Department, in their individual and official  )
capacity; and WESTERN SURETY                  )
COMPANY,                                      )
                                              )
                      Defendants.




    Case 1:18-cv-00741-NCT-JLW Document 130 Filed 04/09/21 Page 1 of 8
                              MEMORANDUM ORDER

      Plaintiff Charles Willis Short (“Mr. Short”), acting individually and as the

Administrator of the Estate of Victoria Christine Short (“Ms. Short”), filed the

instant Motion for Relief from Judgment Pursuant to Rule 60(b) [Doc. #124]

(“60(b) Motion”) of the Court’s earlier Memorandum Opinion and Order granting

Defendants’ Motion for Judgment on the Pleadings Pursuant to Rule 12(c) [Doc.

#54] (“12(c) Motion”). For the reasons set forth below, the motion is denied.

      This action arises from the events at Davie County Detention Center which

allegedly led to Ms. Short’s attempted suicide while detained and her eventual

death in August 2016. Defendants moved for judgment on the pleadings, which

was granted. (See Mem. Op. and Order (Feb. 17, 2021) [Doc. #122] (“Opinion”).)

Mr. Short now moves for partial reconsideration to “allow the remaining issues to

proceed to trial, or at least consider the summary judgment arguments which were

pending at the time the Court entered its Judgment.” (60(b) Mot. at 1 (footnote

omitted).)

      Prior to Defendants’ motion for judgment on the pleadings, the parties began

discovery during which, according to his memorandum in support of his 60(b)

Motion, Mr. Short learned that a fact he alleged in his Amended Complaint was

wrong. (See Pl.’s Mem. in Supp. of Mot. for Relief from J. Pursuant to R. 60(b)(1)

at 1-2 [Doc. #125] (“Pl’s. Mem. in Supp.”).) Specifically, discovery showed that

Linda Barnes, LPN (“LPN Barnes”) evaluated Ms. Short around noon on August 23,

2016, after Defendant Sergeant Morgan’s assessment, not around midnight on

                                          2



     Case 1:18-cv-00741-NCT-JLW Document 130 Filed 04/09/21 Page 2 of 8
August 23 as stated in the Amended Complaint. (Compare Am. Compl. ¶¶ 46-47

with Pl’s. Mem. in Supp. at 1-2.) Mr. Short did not seek leave to amend the

Amended Complaint. While the Rule 12(c) motion was pending, Defendants

moved for summary judgment.

      The Court’s having granted judgment on the pleadings, Mr. Short now asks

the Court to reconsider the allegations in light of the correct timing of LPN Barnes’

evaluation of Ms. Short. He objects to the Court’s use of the facts as alleged in

the Amended Complaint in paragraphs 46 and 47 as an “undisputed fact” and

argues that it “shows that the Court’s Judgment was based on a mistake.” (Pl’s.

Mem. in Supp. at 2.) He states further that he did not amend his original pleadings

to correct this fact “because that was not necessary when all of the parties

understood what the actual facts were early in discovery” and he directs the Court

to his response in opposition to the motion to dismiss filed by now-dismissed

defendant Southern Health Partners, Inc. (“SHP”) that was on the docket at the

time of the 12(c) Motion. (Pl.’s Reply in Supp. of Mot. for Relief from J. Pursuant

to R. 60(b) at 2 [Doc. #129].) In that brief, Mr. Short clarifies the timing in a

footnote and notes that the “allegations remain factually correct in all other

respects” and that “there is no difference in the import of these actions . . . other

than to highlight that SHP’s employees should have been trained to look at and pay

attention to information in the detention medical intake forms.” (Pl.’s Resp. in

Opp’n to Def. SHP’s Partial Mot. to Dismiss at 2-3 n.1 [Doc. #49].) In the

alternative, Mr. Short requests the Court consider the summary judgment

                                           3



     Case 1:18-cv-00741-NCT-JLW Document 130 Filed 04/09/21 Page 3 of 8
arguments which, as noted above, were pending at the time of the Court’s

judgment. (60(b) Mot. at 1.)

      Defendants contend that even if the Court used the facts as stated in Mr.

Short’s response to SHP’s motion to dismiss—and the Court should not, given that

the facts do not come from the pleadings—Defendants would still be entitled to

judgment on the pleadings because Ms. Short had access to and was regularly

evaluated by medical care providers. (Resp. in Opp’n to Pl.’s Mot. for Relief from J.

Pursuant to R. 60(b) at 2-8 [Doc. #128]). Defendants also argue that the Court

should decline Mr. Short’s request to review the summary judgment motion and

briefings given that they do not wish to convert their motion on the pleadings into

one for summary judgment. (Id. at 8.)

      Mr. Short invokes Rule 60(b)(1) and (b)(6) of the Federal Rules of Civil

Procedure and the Court’s inherent authority to reconsider its earlier Opinion. (Pl’s.

Mem. in Supp. at 10.) The remedy permitted by Rule 60(b) is “extraordinary and is

only to be invoked upon a showing of exceptional circumstances.” Compton v.

Alton S.S. Co. Inc., 608 F.2d 96, 102 (4th Cir. 1979) (citing cases). To grant

such a remedy under Rule 60(b), “a moving party must show that his motion is

timely, that he has a meritorious defense to the action, and that the opposing party

would not be unfairly prejudiced by having the judgment set aside.” Park Corp. v.

Lexington Ins. Co., 812 F.2d 894, 896 (4th Cir. 1987); see also Anderson v.

Pruitt, 1:10-cv-553, 2013 WL 664191, at *1 (M.D.N.C. Feb. 22, 2013). If that

threshold showing is made, Rule 60(b)(1) states that a court “may relieve a party

                                          4



     Case 1:18-cv-00741-NCT-JLW Document 130 Filed 04/09/21 Page 4 of 8
or its legal representative from a final judgment, order, or proceeding” for a

“mistake, inadvertence, surprise, or excusable neglect.” Rule 60(b)(1) requires “an

acceptable excuse” for a party’s failure to correct a mistake. Park Corp., 812 F.2d

at 896-97 (citing 11 C. Wright & A. Miller, Federal Practice & Procedure § 2858,

at 170 (1973) (explaining that the party seeking relief from judgment under Rule

60(b)(1) “must make some showing of why he was justified in failing to avoid

mistake or inadvertence”)). Rule 60(b)(6) allows for the same relief if “any other

reason justifies [it].” With respect to this catch-all provision, the Fourth Circuit has

found the “context [of Rule 60(b)(6)] requires that it may be invoked in only

‘extraordinary circumstances’ when the reason for relief from judgment does not

fall within the list of enumerated reasons given in Rule 60(b)(1)-(5).” Aikens v.

Ingram, 652 F.3d 496, 500 (4th Cir. 2011) (citing Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 863 n.11 (1988)).

      There is no dispute that Mr. Short’s motion is timely. However, relief is not

warranted under either Rule 60(b)(1) or (b)(6). The “mistake” here was a fact in

the Amended Complaint left uncorrected despite an opportunity to do so, see Fed.

R. Civ. P. 15(a)(2). As Mr. Short said, he was aware of the mistaken fact early in

discovery. He could have sought leave to amend the Amended Complaint to cure

the error prior to the Court’s disposition of the 12(c) Motion during which the

Court necessarily would rely on the allegations in the Amended Complaint. Under

the Rule 12(c) standard, a court is “limited to considering the sufficiency of the

allegations set forth in the complaint and the ‘documents attached or incorporated

                                           5



     Case 1:18-cv-00741-NCT-JLW Document 130 Filed 04/09/21 Page 5 of 8
into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 606-

07 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637 F.3d 435, 448 (4th Cir. 2011)); see also Massey v. Ojaniit, 759 F.3d 343,

347 (4th Cir. 2014). In other words, the complaint is the operative document in a

motion on the pleadings. See Zak, 780 F.3d at 606-07; Massey, 759 F.3d at 347.

      While Mr. Short argues that amending the pleadings was unnecessary

“when all the parties understood what the actual facts were early in discovery,”

that is not the standard to which the Court is bound. Clarifying a fact in the

footnote of a response to a motion to dismiss filed by a defendant who is no longer

a party to the case is insufficient for the purposes of a Rule 12(c) motion.

Moreover, Mr. Short’s own language in the footnote limits the import of the fact to

the now-dismissed defendant. Further, a party “may not amend h[is] complaint

through argument in a brief opposing summary judgment,” Barclay White Skanska,

Inc. v. Battelle Mem’l Inst., 262 F. App’x 556, 563 (4th Cir. 2008) (unpublished),

or “a motion to dismiss,” Morgan Distrib. Co. v. Unidynamic Corp., 868 F.2d 992,

995 (8th Cir. 1989) (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

1107 (7th Cir. 1984)). See also Gilmour v. Gate, McDonald & Co., 382 F.3d

1312, 1315 (11th Cir. 2004) (finding that “a plaintiff may not amend her

complaint through argument in a brief opposing summary judgment”). To allow

otherwise “would mean that a party could unilaterally amend a complaint at will,

even without filing an amendment, and simply by raising a point in a brief.”

Morgan Distrib. Co., 868 F.2d at 995 (internal citations omitted). As such, the

                                          6



     Case 1:18-cv-00741-NCT-JLW Document 130 Filed 04/09/21 Page 6 of 8
circumstances here are neither justified by an “acceptable excuse” nor are

sufficiently “exceptional” to warrant relief under Rule 60(b).

      Nevertheless, even if it had been alleged that LPN Barnes saw Ms. Short

around noon on August 23, 2016 after Sergeant Morgan had already completed an

evaluation, it would not have changed the conclusion that Mr. Short failed to

sufficiently allege a claim for deliberate indifference. Ms. Short would still be

alleged to have received ongoing medical treatment and evaluation by LPN Barnes

and other medical professionals while detained and that it was LPN Barnes who

authorized Ms. Short to be put on withdrawal protocol—rather than suicide

watch—and moved to isolation. Therefore, it would still be true that while

Sergeant Morgan’s alleged actions—or inaction—may have violated Detention

Center policy, it was not a violation of Ms. Short’s constitutional rights.

      The Court also declines Mr. Short’s request to consider the summary

judgment arguments which were pending when the Court ruled on the 12(c)

Motion. To do so would make the motion on the pleadings futile, in effect

eviscerating Rule 12(c). Moreover, the Court did not consider or need to consider

any material outside the pleadings in granting Defendants’ 12(c) Motion. See Fed.

R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters outside the

pleadings are presented to and not excluded by the court, the motion must be

treated as one for summary judgment.”); E.I. du Pont de Nemours & Co., 637 F.3d

at 448.




                                           7



     Case 1:18-cv-00741-NCT-JLW Document 130 Filed 04/09/21 Page 7 of 8
      For the reasons explained above, IT IS HEREBY ORDERED that Plaintiff

Charles Willis Short’s Motion for Relief from Judgment Pursuant to Rule 60(b)

[Doc. #124] is DENIED.

      This the 9th day of April, 2021.

                                               /s/ N. Carlton Tilley, Jr.
                                         Senior United States District Judge




                                           8



     Case 1:18-cv-00741-NCT-JLW Document 130 Filed 04/09/21 Page 8 of 8
